Citation Nr: 1316752	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  11-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for the period prior to May 25, 2006, and higher than 70 percent for the period since May 25, 2006, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) prior to May 25, 2006 .


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In light of the fact the Veteran contested the initial evaluation of his disability, the Board has styled the issues of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

 In May 2011, the Board denied the Veteran's claim for an earlier effective date for the grant of entitlement to service connection for PTSD and remanded a claim for an initial rating in excess of 70 percent for the same condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2012 Order, granted the parties' Joint Motion for Remand (JMR), vacating in part the Board's May 2011decision and remanding the claim of entitlement to an effective date earlier than May 25, 2006 for the grant of service connection for PTSD for compliance with the terms of the JMR.

In a February 2013 decision, the Board allowed an effective date of August 28, 1996, for award of entitlement to service connection for PTSD/schizophrenia.

In addition to the Veteran's paper claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and the documents in the Virtual file are duplicative of those in the paper claims file.
 
The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appealed the initial rating assigned for his PTSD.  In May 2011, the Board remanded that part of the Veteran's appeal for issuance of a statement of the case (SOC).  The Veteran's initial rating for his PTSD was not part of his appeal to the Court, as it was not yet a final decision.  See 38 C.F.R. § 20.1100(b) (2012).  The SOC was issued in September 2011, and the Veteran, through his attorney, perfected the appeal by submitting a Substantive Appeal in November 2011.  See 38 C.F.R. §§ 20.200 and 20.202 (2012).

The RO certified the initial rating appeal to the Board in November 2011, which was prior to the Board's February 2013 decision that allowed an effective date in August 1996.  The RO has deferred action on the execution of the Board's February 2013 decision.  E-mails in a temporary folder note the RO's position that the Board must first address the Veteran's rating for the period prior to May 2006.

In light of the fact the Veteran contested his assigned initial rating and effective date, he is entitled to a staged rating from August 28, 1996.  Fenderson, supra.  Further, he also is entitled to one VA review of any initial rating assigned; and, to effect that, he is fist entitled to the RO's review and determination of his initial rating from August 28, 1996.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The issue of the Veteran's employability is inextricably intertwined with the initial rating.  Thus, the Board will remand the case to return jurisdiction to the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO will ensure that all relevant records are obtained and associated with the claims file.

2.  After the above is complete, the RO will arrange an examination of the Veteran to determine the current severity of his PTSD.  If there is psychiatric or psychological pathology other than PTSD diagnosed, the examiner will be asked to identify the nonservice-connected acquired mental disorder, and to identify the symptomatology associated with the service-connected acquired mental disorder, and that associated with the nonservice-connected acquired mental disorder.  If the examiner is unable to do so, a full explanation as to why should be provided.  

3.  After the above is complete the RO will evaluate the Veteran's PTSD from the effective date of the award of entitlement to service connection, to include whether his service-connected disability renders him unable to obtain and maintain substantially gainful employment.  If the decision is in anyway unfavorable to the Veteran, issue him and his representative a supplemental SOC (SSOC). 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



